Rugg, C.J.
There was evidence tending to show that the defendant on the first floor of his dwelling house had a glass jar containing about one gallon of red wine and a pint bottle nearly filled with a white colorless liquid containing about twenty-nine per cent of alcohol; and that in a basement cellar, where there were two common tables and settees, a gas stove, a sink, two copper boilers and a cupboard con-*139taming glasses, he had two hundred and ten bottles of beer, eighty-five of which were on ice in an ice chest, and three gallons of red wine, the beer containing two and seven eighths percentage of alcohol and the wine about nine per cent. JThere was no evidence tending to show illegal sales of intoxicating liquor or unlawful traffic to and from the premises. The defendant offered testimony which, if believed, showed that he did not keep this liquor with intent to sell the same contrary to law.
On this evidence with its permissible inferences a verdict of guilty of keeping intoxicating liquor with intent to sell the same contrary to law was warranted. The requested ruling for a verdict of not guilty was denied rightly. Commonwealth v. Ahern, 228 Mass. 547. Commonwealth v. Kozlowsky, 243 Mass. 538. Commonwealth v. Intoxicating Liquors, 258 Mass. 85. See Commonwealth v. Helfman, 258 Mass. 410.

Exceptions overruled.